129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Willis HAMPTON, Appellant,v.AMTRAN CORPORATION, Appellee.
No. 97-2165.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 3, 1997.Filed Oct. 17, 1997.

On Appeal from the United States District Court for the Eastern District of Arkansas.
Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN and BEAM, Circuit Judges.
PER CURIAM.


1
Willis Hampton appeals from the District Court's1 adverse grant of summary judgment in his action against Amtran Corporation, asserting federal employment discrimination claims and pendent state claims.  Upon review of the record and the parties' submissions on appeal, we affirm for the reasons set forth in the District Court's opinion.  See 8th Cir.  R. 47B.



1
 The Hon.  William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas